          Case 7:13-cr-00880-CS Document 356 Filed 01/27/20 Page 1 of 1


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     January 27, 2020
                                                      That's fine. I will expect a disposition on Jan. 30. If
BY ECF                                                for some reason it does not materialize, we will set a
                                                      new hearing date on Jan. 30. Also, the time on Jan. 30
The Honorable Cathy Seibel                            will be 12:30 pm rather than 10:30 am.
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601
                                                                                                       1/27/20
       Re:     United States v. Richard Lockett, 13 Cr. 880 (CS)

Dear Judge Seibel:

        The Government writes to inform the Court that the parties expect to reach an agreed upon
disposition of the pending violations in the above-captioned case. As the Court knows, an
evidentiary hearing is currently scheduled for January 30, 2020 at 10:30a.m. With the consent of
defense counsel, the Government proposes that the January 30 court appearance remain in place,
but that the parties appear for a likely plea disposition and sentencing, rather than an evidentiary
hearing. In order to avoid unnecessarily inconveniencing possible witnesses, the Government
respectfully proposes that—in the unlikely event that no plea occurs—the evidentiary hearing be
adjourned. Defense counsel has informed the Government that he joins in this adjournment request
on behalf of his client.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                              By:    __/s/ ________________________
                                                     Jim Ligtenberg
                                                     Assistant United States Attorney
                                                     (914) 993-1953


cc:    Daniel Parker, Esq. (by ECF)
